Citation Nr: 1753293	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to November 1961 and from September 1963 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  

In August 2010, the Veteran filed a timely notice of disagreement to the March 2010 rating decision, and, in July 2013, the RO issued a Statement of the Case (SOC) as to both issues.  On his August 2013 VA Form 9, the Veteran specifically limited his substantive appeal to the issue of entitlement to service connection for bilateral hearing loss.  However, in a September 2013 statement, the Veteran's representative included the issue of entitlement to service connection for tinnitus as an issue presented for review, and the RO certified both issues to the Board in October 2013.  Moreover, at the August 2017 hearing, the Board accepted testimony on the issue of entitlement to service connection for tinnitus.  In light of these circumstances, the Board accepts jurisdiction of the tinnitus issue.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where VA takes actions to indicate that such filing has been waived, such as by certifying the appeal or holding a Board hearing and taking testimony on the matter, the Board has jurisdiction to decide the appeal).  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.  Subsequent to the August 2017 hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017); see also 38 U.S.C.A. § 7105 (e)(1) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus were incurred as a result of his exposure to loud noise from gunfire and mortars while serving in infantry and artillery units.  The Veteran and his wife reported that the Veteran's tinnitus and hearing loss started soon after he was discharged from service.  See December 2009 Statement in Support of Claim; December 2009 Buddy Statement; August 2017 Hearing Transcript.

The Veteran has several diagnoses of bilateral hearing loss and tinnitus and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See September 2017 Private Examination; February 2010 VA Examination Report.  Also, the Veteran's service records indicate that he served as an infantryman and as an artillery crewman.  As these military occupational specialties (MOS) have been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  

During a February 2010 VA examination, the Veteran reported decreased hearing and tinnitus since about 1970.  He indicated that he was exposed to artillery and mortars in service and that he was in close proximity to an explosion.  He reported that no ear protection was used in service.  He also reported that he was exposed to noise post-service when he worked in construction and farming, as well as hunting about once a year with hearing protection.  The Veteran was diagnosed with bilateral mild to profound sensorineural hearing loss and bilateral tinnitus.  Regarding the etiology of the Veteran's hearing loss, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure because "all audiometrics in service for this [V]eteran" were within normal limits with no threshold shifts and because occupational/recreational noise exposure and aging could not be ruled out as contributory.

A September 2017 private examination report shows that the Veteran reported a longstanding history of hearing loss with tinnitus in both ears.  He indicated that he had suffered with tinnitus since his discharge from service in 1967 and that immediately after service, his then fiancé (and now wife) reported him having some difficulty hearing.  The Veteran reported military noise exposure due to gunfire and mortars while serving in an artillery division.  He also reported occupational noise exposure for 10 years post service as a truck driver and backhoe driver, but he indicated that noise was not an issue.  The Veteran indicated that he enjoyed hunting with hearing protection in the past, but he reported that he had not hunted since 1980.  The Veteran was diagnosed with bilateral mild to profound sensorineural hearing loss.  The private examiner opined that in view of his history, the Veteran's hearing loss and tinnitus were "more likely (51%) a result of his time in the military service with noise exposure during his reportedly over 5 years of service."  The examiner acknowledged the Veteran's occupational/recreational noise exposure but noted that the Veteran practiced hearing conservation.  

The September 2017 private physician did not review the Veteran's claims file which contains such relevant information as in-service audiometric findings that describe the condition of the Veteran's hearing during service.  Also, the onset of symptoms the Veteran reported in 2017 is different than what he reported in 2010.  In light of additional evidence added to the record since the February 2010 VA examination, the Board will obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the February 2010 VA examination report to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his military noise exposure?  

In so opining the examiner must do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  After completing the foregoing, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




